Alexander, J.
(dissenting in part) — I dissent in part. In my view, the Court of Appeals was correct in concluding that the trial court’s imposition of the $250,000 penalty violated the double jeopardy clause of the state and federal constitutions. Although the Legislature has labeled sanctions imposed pursuant to RCW 9A.82.100(l)(d) a “civil penalty,” it is apparent that the legislative declaration does not accurately characterize the penalty that was imposed here. Despite the majority’s effort to square the penalty with the seven factors enumerated in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 83 S. Ct. 554, 9 L. Ed. 2d 644 (1963), in the final analysis its holding that the $250,000 penalty passes constitutional muster is based on its conclusion that the penalty “compensate^ the government for costs it has incurred because of violations of the law.” Majority op. at 861. How the majority reaches that conclusion is beyond me. This so-called “civil penalty” followed on the heels of an award to the State of $223,894.19 for the costs it incurred in investigation and prosecution, and another award of $38,301 for costs, disbursements, and attorney fees. What additional costs did the State incur that are indemnified by the $250,000 penalty? That question is not answered by the majority. Indeed, at oral argument before this court, the State was asked that precise question and its counsel was unable to identify any specific costs that the State incurred that were not covered by the specific awards for costs that totaled over $250,000. Its brief is similarly unavailing. The plain fact is that this “civil penalty” of $250,000 serves only to punish and it does not indemnify the State for any costs that it incurred. I would, therefore, affirm the decision of the Court of Appeals in its entirety.
*863Johnson, Madsen, and Sanders, JJ., concur with Alexander, J.